DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid
Services 7500 Security Boulevard, Mail
Stop S2-26-12
Baltimore, Maryland21244-1850

SHO# 20-005
RE: Mandatory Medicaid State
Plan Coverage of MedicationAssisted Treatment
December 30, 2020
Dear State Health Official:
The Centers for Medicare & Medicaid Services (CMS) is issuing the following guidance about
section 1006(b) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and
Treatment (SUPPORT) for Patients and Communities Act (herein referred to as the
SUPPORT Act) (Pub. L. No. 115-271). To increase access to medication-assisted treatment
(MAT) for opioid use disorders (OUD), section 1006(b) of the SUPPORT Act requires states to
provide Medicaid coverage of certain drugs and biological products, and related counseling
services and behavioral therapy. 1 This State Health Official Letter (SHO Letter) also describes
available opportunities for increasing treatment options for substance use disorders (SUD)
generally. CMS encourages states to consider these opportunities when implementing the
mandatory MAT coverage under section 1006(b) of the SUPPORT Act. The new required
benefit is limited to the use of MAT for the treatment of OUD, and thus this SHO Letter is
generally focused on that topic, not on treatment services for other SUDs, including alcohol use
disorders.
Background
Section 1006(b) of the SUPPORT Act, signed into law on October 24, 2018, amends section
1902(a)(10)(A) of the Social Security Act (the Act) to require state Medicaid plans to include
coverage of MAT for all eligible to enroll in the state plan or waiver of state plan. Section 2601
of the Continuing Appropriations Act, 2021 and other Extensions Act, Pub. L. No. 116-159,
amended the SUPPORT Act to specify that the rebate requirements in section 1927 shall apply to
any MAT drug or biological described under the mandatory benefit to the extent that the MAT
drug or biological is a covered outpatient drug. (More information on section 2601 is in the
section below entitled, “MAT Drug Coverage and Section 1927 Manufacturer Rebates.”)
Section 1006(b) also adds a new paragraph 1905(a)(29) to the Act to add the new required
benefit to the definition of “medical assistance” and to specify that the new required benefit will
be in effect for the period beginning October 1, 2020, and ending September 30, 2025.
In addition, section 1006(b) adds section 1905(ee)(1) to the Act to define MAT, for purposes of
the new required coverage, as:
. . . all drugs approved under section 505 of the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. 355), including methadone, and all biological products licensed under section
1

SUPPORT for Patients and Communities Act, Pub. L. No. 115–271 (2018),
https://www.congress.gov/115/plaws/publ271/PLAW-115publ271.pdf.

Page 2 – State Health Official

351 of the Public Health Service Act (42 U.S.C. 262) to treat opioid use disorders; and[,]
. . . with respect to the provision of such drugs and biological products, counseling
services and behavioral therapy.
CMS interprets section 1905(ee)(1) of the Act to require that states include as part of the new
mandatory benefit all forms of drugs and biologicals that the Food and Drug Administration
(FDA) has approved or licensed for MAT to treat OUD. Currently, the FDA has approved the
following drugs used for MAT to treat OUD: methadone, buprenorphine, and naltrexone. 2 Only
those formulations of drugs or biologicals that are approved or licensed by the FDA for MAT to
treat OUD must be covered under the new mandatory Medicaid benefit. There are currently no
FDA-licensed biological products to treat OUD. 3
Medication-Assisted Treatment
While states are required to cover all drugs and biologicals approved or licensed by the FDA
used for MAT to treat OUD under the new mandatory benefit, various considerations affect
which medication should be provided to a particular patient. 4
• Methadone is a long-acting synthetic opioid agonist medication with a long history of use
in treatment of OUD in adults. Methadone is indicated for the detoxification treatment of
opioid addiction as well as maintenance treatment of opioid addiction in conjunction with
appropriate social and medical services. 5
Methadone for treatment of OUD must be administered by an Opioid Treatment Program
(OTP). Currently, solid (non-dispersible) and dispersible tablets, as well as the liquid
concentrate, are labeled for use in such outpatient OUD therapy. These products cannot
be dispensed from a pharmacy for the purpose of treating OUD. OTPs must have a
current, valid certification from the Substance Abuse and Mental Health Services
Administration (SAMHSA) and be accredited by an independent, SAMHSA-approved
accrediting body. 6 Effective January 1, 2020, the Medicare program began covering and
reimbursing OUD treatment services furnished by an OTP. 7

2

U.S. Food and Drug Administration (FDA). Information about Medication-Assisted Treatment (MAT). FDA web
site. https://www.fda.gov/drugs/information-drug-class/information-about-medication-assisted-treatment-mat;
Substance Abuse and Mental Health Services Administration (SAMHSA). Medication-Assisted Treatment.
SAMHSA website. https://www.samhsa.gov/medication-assisted-treatment
3
“Information about Medication-Assisted Treatment (MAT),” U.S. Food and Drug Administration, last modified
February 14, 2019, https://www.fda.gov/drugs/information-drug-class/information-about-medication-assistedtreatment-mat.
4
SAMHSA. Office of the Surgeon General. Facing Addiction in America: The Surgeon General's Report on
Alcohol, Drugs, and Health. Washington (DC). U.S. Department of Health and Human Services. 2016 Nov.
Chapter 4, Early Intervention, Treatment, and Management of Substance Use Disorders. Available from:
https://www.ncbi.nlm.nih.gov/books/NBK424859/.
5
FDA. Dolophine Highlights of Prescribing Information.
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/006134s045lbl.pdf
6
SAMHSA. Certification of Opioid Treatment Programs. SAMHSA website.
https://www.samhsa.gov/medication-assisted-treatment/opioid-treatment-programs.
7
SUPPORT Act, Section 2005, Medicare Coverage of Certain Services Furnished by Opioid Treatment Programs.
See also CMCS Informational Bulletin, “Guidance to State Medicaid Agencies on Dually Eligible Beneficiaries
Receiving Medicare Opioid Treatment Services Effective January 1, 2020” (Dec. 17, 2019),
https://www.medicaid.gov/sites/default/files/Federal-Policy-Guidance/Downloads/cib121719.pdf

Page 3 – State Health Official

•

Buprenorphine is a synthetic opioid medication that acts as a partial agonist, blocking and
only weakly activating the opioid receptor, thus blunting the euphoric effects of other
opioids for the treatment of OUD. 8
Buprenorphine is currently available in several dosage forms, including an oral
dissolvable film, sublingual tablet, and injection. It is available as a single ingredient or
in combination with naloxone, an antagonist (or blocker) of opioid receptors to prevent
attempted misuse by injection. For more information on the FDA approved medications
for treatment of OUDs, see SAMHSA’s Treatment Improvement Protocol 63 as well as
the FDA web site:
https://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm600092.htm. 9
Long-acting buprenorphine injections are a route of administration that may help to
improve patient adherence, may reduce the risk of accidental exposures, theft, or
deliberate misuse, and may reduce risks associated with office visits during the COVID19 pandemic. 10 Sublocade is a once-monthly injection designed to deliver buprenorphine
at sustained levels of medication throughout the month. 11

•

8

Naltrexone is a synthetic opioid antagonist – it blocks opioids from binding to receptors
and is FDA-approved for the prevention of relapse to opioid dependence, following
opioid detoxification. Naltrexone is well-tolerated following detoxification. It has no
potential for abuse, and it is not addictive. 12 Long-acting injectable naltrexone is FDAapproved with recommended dosing once every four weeks 13 for maintenance of
abstinence. 14 Naltrexone can be prescribed by any clinician who is licensed in the state
to prescribe medications. 15,16

FDA. Subutex Highlights of Prescribing Information.
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/020732s018lbl.pdf
9
SAMHSA, Treatment Improvement Protocol: Medications for Opioid Use Disorder, May 2020.
https://store.samhsa.gov/product/TIP-63-Medications-for-Opioid-Use-Disorder-Full-Document/PEP20-02-01-006
10
Volkow ND. Collision of the COVID-19 and Addiction Epidemics. Ann Intern Med. 2020; 173(1):61-62.
doi:10.7326/M20-1212
11
Crist, Richard C et al. Pharmacogenetics of Opioid Use Disorder Treatment. CNS drugs. 2018; vol. 32 (4): 305320. doi:10.1007/s40263-018-0513-9.
12
National Institute on Drug Abuse. (2018, January 17). Principles of Drug Addiction Treatment: A ResearchBased Guide (Third Edition). https://www.drugabuse.gov/publications/principles-drug-addiction-treatment-researchbased-guide-third-edition/evidence-based-approaches-to-drug-addiction-treatment/pharmacotherapies.
13
FDA. ReVia Highlights of Prescribing
Information.https://www.accessdata.fda.gov/drugsatfda_docs/label/2013/018932s017lbl.pdf
14
Tanum L, Solli KK, Latif ZE, Benth JŠ, Opheim A, Sharma-Haase K, Krajci P, Kunøe N. Effectiveness of
Injectable Extended-Release Naltrexone vs Daily Buprenorphine-Naloxone for Opioid Dependence: A Randomized
Clinical Noninferiority Trial. JAMA Psychiatry. 2017 Dec 1;74(12):1197-1205. doi:
10.1001/jamapsychiatry.2017.3206. Erratum in: JAMA Psychiatry. 2018 Mar 14;75(5):530. PMID: 29049469;
PMCID: PMC6583381.
15
SAMHSA. Naltrexone. SAMHSA website.
https://www.samhsa.gov/medication-assisted-treatment/treatment/naltrexone.
16
We note that in addition to the MAT drugs listed here that are required to be covered for management of opioid
dependency under the new benefit at section 1905(a)(29) of the Act, states that provide optional coverage of
prescribed drugs under section 1905(a)(12) must do so consistent with sections 1902(a)(54) and 1927, which require
coverage of all drugs and biologicals that satisfy the definition of a covered outpatient drug at sections 1927(k)(2)(4), if the manufacturer has a national drug rebate agreement in effect. In that some medications not defined as MAT

Page 4 – State Health Official

To address the full scope of patients’ treatment needs, section 1905(ee)(1) defines the required
MAT benefit as including counseling services and behavioral therapy related to the drugs and
biologicals covered under the new mandatory benefit. While states have flexibility to specify
which counseling services and behavioral therapy they will include in the new mandatory
benefit, states that already cover MAT successfully often cover a range of effective behavioral
health services for beneficiaries with OUD receiving MAT, including the following:
• Individual/Group Therapy generally helps patients identify treatment goals and
potential solutions to problems that cause emotional stress; seeks to restore
communication and coping skills; strengthens self-esteem; and promotes behavior
change and optimal mental health. Cognitive behavioral therapy is a type of therapy
that has been shown to be successful in treating individuals with OUD.
• Peer Support Services are typically understood to be services in which a qualified peer
support provider (also called a recovery coach or peer recovery support specialist)
assists individuals with their recovery from substance use disorders, including OUD.
Peer support services can also be offered in relation to co-occurring mental disorders
and OUD. Services can include counseling on coping with symptoms and navigating
early stages of the recovery process; modeling appropriate behavior, skills, and
communication; engagement with a supportive community of recovering peers; and
helping the person access community resources. CMS has issued guidance that
addresses requirements for peer support providers. 17
• Crisis Intervention Services are typically provided to immediately reduce or eliminate
the risk of physical or emotional harm. Services can include evaluation, triage, and
access to services; and treatment to effect symptom reduction, harm reduction, and/or
safe transition of individuals in acute crisis to the appropriate level of care for
stabilization.
MAT Provider Landscape
Section 3502 of the Drug Addiction Treatment Act of 2000 18 amended the Controlled
Substances Act (CSA) to permit qualified physicians to receive a waiver of the CSA’s separate
registration requirements for prescribing and dispensing certain opioid medications, such as
buprenorphine, to treat OUD. Because of concerns about the lack of access to OUD treatment,
Congress expanded the types of practitioners who are eligible for a waiver to prescribe and
dispense buprenorphine to treat OUD. The Comprehensive Addiction and Recovery Act of 2016
allowed nurse practitioners and physician assistants to qualify for a waiver. 19 Additionally,

may be used to assist in short or long-term treatment success for beneficiaries with OUD, such as medications to
treat opioid withdrawal symptoms, CMS would encourage states to focus on optimal patient outcomes in decisions
that impact coverage and access.
17
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD081507A.pdf.
18
Children’s Health Act of 2000, Section 3501, Drug Addiction Treatment Act of 2000, Pub. L. No. 106-310, 114
Stat. 1101 (2000). https://www.govinfo.gov/content/pkg/PLAW-106publ310/pdf/PLAW-106publ310.pdf.
19
Comprehensive Addiction and Recovery Act of 2016, Section 303, Medication-assisted Treatment for Recovery
from Addiction, Pub. L. No. 114–198, 130 Stat. 69, (2016). https://www.congress.gov/114/plaws/publ198/PLAW114publ198.pdf

Page 5 – State Health Official

section 3201 of the SUPPORT Act 20 extends eligibility for prescribing buprenorphine for the
treatment of OUD to clinical nurse specialists, certified registered nurse anesthetists, and
certified nurse midwives until October 1, 2023.
Section 3201 of the SUPPORT Act also expands the eligibility of certain physicians and other
qualifying practitioners to treat up to 100 patients in the first year of waiver receipt if they satisfy
one of the following two conditions found in regulation: 21
1) The physician holds a board certification in addiction medicine or addiction psychiatry
by the American Board of Preventive Medicine or the American Board of Psychiatry and
Neurology; or
2) The practitioner provides MAT in a “qualified practice setting.” A qualified practice
setting is one that:
a. Provides professional coverage for patient medical emergencies during hours
when the practitioner's practice is closed;
b. Provides access to case-management services for patients including referral and
follow-up services for programs that provide, or financially support, the provision
of services such as medical, behavioral, social, housing, employment, educational,
or other related services;
c. Uses health information technology systems such as electronic health records in
accordance with practice setting requirements;
d. Registers for their state prescription drug monitoring program where operational
and in accordance with federal and state law; and
e. Accepts third-party payment for costs in providing health services, including
written billing, credit, and collection policies and procedures, or federal health
benefits.
After one year at the 100-patient limit, physicians and qualifying other practitioners who meet
the above criteria can apply to increase their patient limit to 275. 22
Current MAT State Plan Coverage
Currently, all state Medicaid programs cover some form of buprenorphine and extended-release
naltrexone for treatment of OUD. In addition, most states also cover some form of the
counseling and behavioral therapies that are necessary to provide evidence-based MAT.
Methadone is indicated for use as part of an MAT protocol for treating OUD, but also for pain
management. When used for treating OUD, methadone can only be administered by OTPs,
which must be certified by SAMHSA and registered with the Drug Enforcement Administration
(DEA). 23 OTPs must be licensed in the state in which they operate and accredited by a

20

SUPPORT Act, Section 3201, Allowing for More Flexibility with Respect to Medication-Assisted Treatment for
Opioid Use Disorders.
21
21 U.S.C. 823(g)(2)(B)(II)(bb) – (cc); Medication Assisted Treatment for Opioid Use Disorders, 42 C.F.R. 8.610,
42 C.F.R. 8.615.
22
21 U.S.C. 823(g)(2)(B)(II)(dd); Medication Assisted Treatment for Opioid Use Disorders, 42 C.F.R. 8.610 – 655.
23
We note that in contrast, when methadone is used for the treatment of pain, it can be dispensed from pharmacies,
which are not able to dispense methadone for OUD unless they are also certified as OTPs.

Page 6 – State Health Official

SAMHSA-approved accrediting body. 24 Additionally, federal regulations at 42 C.F.R. part 8
impose standards governing, for example, required services, staff credentials, patient admission
criteria, and patient confidentiality criteria. 25 In a report on the use of medications to treat OUD
in the 50 states, the District of Columbia, Puerto Rico, and the U.S. Virgin Islands, SAMHSA
found that methadone is covered for MAT to treat OUD by Medicaid in 42 of the 53 states and
territories included in the report. 26
Institution for Mental Diseases (IMD) Exclusion
Frequently, MAT-related counseling and behavioral therapy are provided on-site at clinics and
health centers where buprenorphine and/or naltrexone are dispensed. Primary care providers
who prescribe MAT drugs often partner with local substance use disorder treatment or mental
health care agencies to connect individuals to counseling. Federal regulation requires patients
who receive treatment in an OTP to receive access to 27 medical, counseling, vocational,
educational, and other assessment and treatment services, in addition to prescribed medication. 28
Medications for MAT, as well as the counseling and behavioral therapies, can also be furnished
in inpatient and residential settings such as psychiatric hospitals, inpatient units, or residential
treatment programs, including in IMDs, but Medicaid coverage is generally not available unless
the setting is not an IMD or an exception to the IMD exclusion applies, as discussed below.
An IMD is defined in section 1905(i) of the Act as a “hospital, nursing facility, or other
institution of more than 16 beds, that is primarily engaged in providing diagnosis, treatment, or
care of persons with mental diseases, including medical attention, nursing care, and related
services.” Under section 1905(a) of the Act, there is a general prohibition on Medicaid payment
for any services provided to any individual under age 65 who resides in an IMD. This is
commonly known as the “IMD exclusion.” The IMD exclusion applies to any care or services
provided inside or outside of the facility or hospital to a Medicaid beneficiary residing in an
IMD, unless an exception to the IMD exclusion applies. As specifically relevant here, MAT and
counseling and behavioral therapies provided in an IMD would not be covered by Medicaid
unless an exception to the IMD exclusion applies.
Currently, there are several exceptions to the IMD exclusion and other authorities that permit
short-term stays in IMDs. First, Medicaid payment is permitted for inpatient hospital services,
nursing facility services, and intermediate care facility services provided in IMDs to individuals
age 65 and older. 29 Second, Medicaid payment is permitted for inpatient psychiatric hospital
services for individuals under age 21, sometimes referred to as the “psych under 21 benefit,”
furnished by a psychiatric hospital, a general hospital with a psychiatric program that meets the
applicable Conditions of Participation, or an accredited psychiatric facility that meets certain
requirements, commonly referred to as a “Psychiatric Residential Treatment Facility.” 30
24

SAMHSA. Medicaid Coverage of Medication-Assisted Treatment for Alcohol and Opioid Use Disorders and of
Medication for the Reversal of Opioid Overdose. HHS Publication No. SMA-18-5093, page 39.
25
42 C.F.R. 8.12.
26
SAMHSA. HHS Publication No. SMA-18-5093, page 39. Published November, 2018
27
SAMHSA, Treatment Improvement Protocol: Medications for Opioid Use Disorder, May 2020.
https://store.samhsa.gov/product/TIP-63-Medications-for-Opioid-Use-Disorder-Full-Document/PEP20-02-01-006
28
42 C.F.R 8.12(f)
29
42 C.F.R. 440.140
30
42 C.F.R. 440.160

Page 7 – State Health Official

Third, section 1012 of the SUPPORT Act, entitled “Help for Moms and Babies,” added a new
limited exception to the IMD exclusion. For more information, see the CMCS Informational
Bulletin, “State Guidance for the New Limited Exception to the IMD Exclusion for Certain
Pregnant and Postpartum Women, July 26, 2019.” 31 Fourth, section 5052 of the SUPPORT Act,
entitled, “State option to provide Medicaid coverage for certain individuals with substance use
disorders who are patients in certain institutions for mental diseases,” amended the IMD
exclusion and established a new section 1915(l) of the Act. This provision permits states to
cover a state plan option to provide services to Medicaid beneficiaries age 21 through 64 who
have at least one SUD diagnosis and reside in an eligible IMD. The period of this state plan
option is from October 1, 2019 through September 30, 2023. For more information, see State
Medicaid Director Letter (SMDL) # 19-0003, Re: Implementation of Section 5052 of the
SUPPORT for Patients and Communities Act – State Plan Option under Section 1915(l) of the
Social Security Act, November 6, 2019. 32
Other authorities that permit short-term stays in IMDs include section 1115 demonstrations.
CMS announced a section 1115 demonstration initiative where states can receive federal
financial participation (FFP) for the continuum of services to treat addictions to opioids or other
substances, including services provided to beneficiaries residing in IMDs. For more information,
see section 1115 SUD Demonstrations, SMDL # 17-003, Re: Strategies to Address the Opioid
Epidemic, November 1, 2017. 33 Finally, states may receive FFP for monthly capitation
payments for beneficiaries age 21 through 64 receiving SUD treatment in an IMD for a shortterm stay of no more than 15 days during the period of the monthly capitation payment so long
as criteria identified in the managed care regulation are met. 34
SUPPORT Act Section 1006(b) Coverage
Section 1006(b) of the SUPPORT Act requires states to begin implementing MAT as a
mandatory Medicaid state plan benefit for categorically needy populations for the 5-year period
beginning October 1, 2020. Under the definition of the new mandatory benefit at section
1905(ee)(1) of the Act, states are required to cover all drugs approved under section 505 of the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), including methadone, and all biological
products licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) to treat
OUDs. CMS interprets the statute to require coverage of all forms of the drugs and biologicals
that the FDA has approved or licensed for treatment of OUD. States are also required to cover
counseling services and behavioral therapies associated with provision of the required drug and
biological coverage.
Exception for Provider Shortage
Section 1905(ee)(2) of the Act provides that states may be excused from the mandatory coverage
requirement if, before the requirement takes effect on October 1, 2020, the state “certifies to the
satisfaction of the Secretary that implementing such provisions statewide for all individuals
eligible to enroll in the State plan (or waiver of the State plan) would not be feasible by reason of
31

https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1012.pdf.
https://www.medicaid.gov/federal-policy-guidance/downloads/smd19003.pdf.
33
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf.
34
42 C.F.R. 438.6(e)
32

Page 8 – State Health Official

a shortage of qualified providers of medication-assisted treatment, or facilities providing such
treatment, that will contract with the State or a managed care entity with which the State has a
contract under section 1903(m) or under section 1905(t)(3).”
In CMS’s view, the purpose of the new requirement is to increase access to MAT to treat OUD
for Medicaid beneficiaries, and this can only be accomplished by increasing the enrollment in
Medicaid of OTPs and other MAT providers and practitioners. CMS therefore expects states to
conduct provider outreach and enrollment as they prepare to meet the new requirements. As
discussed above, because methadone for treatment of OUD can only be provided in OTPs, states
that do not already enroll OTPs as Medicaid providers will be expected to take action to do so.
Additionally, if a state has MAT providers operating in the state that are not currently enrolled in
the Medicaid program, states are expected to permit any willing and qualified provider to
become a Medicaid provider for the newly required MAT benefit, so that beneficiaries may
receive these services from the qualified and willing provider of their choice, consistent with
section 1902(a)(23) of the Act and 42 C.F.R. 431.51.
CMS expects a state seeking the exception under section 1905(ee)(2) to document in its
exception request that it has made a good faith effort toward enrolling providers of MAT for the
Medicaid fee-for-service program, Medicaid managed care organizations (MCOs), and primary
care case managers (PCCMs). Such documentation would include information about state
review of MCO demonstrations of adequate capacity to furnish services under 42 C.F.R.
438.207; state standards for uniform credentialing policies that MCOs must use in accordance
with 42 C.F.R. 438.214(b); and MCO policies and procedures for credentialing and recredentialing network providers, required under 42 C.F.R. 438.214. A state requesting an
exception should conduct a detailed accounting of the current MAT providers in the state, both
those that are enrolled in the Medicaid program and those that are not, and should detail in its
exception request the process that the state has undertaken to contract with MAT providers
(and/or to encourage that MAT providers contract with the state’s Medicaid MCOs and/or
PCCMs) and the reasons why the providers are not willing to enroll.
We recognize that there may be state-specific administrative challenges with providing CMS
with the information necessary for the Secretary to determine that the state has satisfactorily
certified to the existence of a shortage of providers, especially in light of the fact that this
guidance is being issued after October 1, 2020, the effective date of the new MAT coverage
requirement. Therefore, CMS will not require states seeking this exception to have submitted a
request for the exception before October 1, 2020. Instead, CMS will accept state requests for
this exception on or before January 14, 2021. The request for the exception should be submitted
at the same time as a request for flexibility under section 1135 of the Act with respect to state
plan amendment (SPA) submission and notice timelines (as described further below). If a state
is not granted an exception based on a shortage of providers or facilities, then the state will need
to submit a SPA, and requesting flexibility with respect to SPA submission and notice timelines
could help the state to safeguard a SPA effective date of October 1, 2020 if the exception request
is denied. For further detail, please refer to the “SPA Submission Requirements and Opportunity
to Request Section 1135 Flexibility With Respect to SPA Submission and Notice Timelines”
section below.

Page 9 – State Health Official

CMS remains committed to providing technical assistance to states and other stakeholders in
understanding the mandatory MAT benefit and developing implementation approaches that
result in the provision of Medicaid services in a manner compliant with program requirements.
States that seek an exception based on a shortage of providers or facilities should submit their
request on or before January 14, 2021 to the Regional SPA/Waiver mailbox that is currently used
for Medicaid SPA submissions. If the state is participating in the pilot for the new “One CMS
Portal,” the request for the exception based on a shortage of providers or facilities should be
submitted via the portal. The information detailed below should be included with the request,
which should include the state’s certification that it cannot come into compliance with the new
requirement due to a shortage of providers. States may, but are not required to, use the following
format.
_____ [Insert name of state] certifies that implementing the MAT benefit specified in section
1905(a)(29) of the Act is not feasible due to a shortage of qualified providers or facilities that
will enroll in the state Medicaid program or contract with a Medicaid managed care organization
(MCO) or Primary Care Case Manager to furnish one or more of the required MAT benefit
components, and requests an exception from the requirement to provide this benefit for this
reason.
The state’s request should include all of the following information:
a. A description of the state’s current qualified provider and facility status,
including the number, type, and location of qualified providers and facilities
that furnish MAT.
b. A brief description of the process that the state has undertaken to contract with
all qualified MAT providers and facilities and reasons why the providers did
not contract with the state or a managed care organization or Primary Care
Case Manager.
c. For all Medicaid MCOs in the state, the written policies and procedures for
selection and retention of network providers required by 42 C.F.R. 438.214,
and copies of the assurances of adequate capacity and supporting
documentation required by 42 C.F.R. 438.207(b), along with the state’s
certification and supporting documentation required by 438.207(d).
d. A description of the unmet need caused by the shortage of qualified providers
or facilities among eligible children and adults whom the state identifies as
individuals with OUD who could benefit from MAT.
e. A description of the state’s plan to enroll additional qualified providers or
facilities to ensure that all individuals eligible for MAT under the state plan
(or a waiver of the state plan) are able to access it, and the date when the state
thinks it will resolve the qualified provider or facilities shortage.
All exceptions approved under section 1905(ee)(2) will be for the full five-year period that the
new MAT benefit is required. However, if a state decides to come into compliance with the
MAT benefit requirement after receiving an exception under section 1905(ee)(2), CMS will be
available to provide technical assistance to the state.

Page 10 – State Health Official

Extension of Compliance Deadline Due to Legislative Delay
Section 1006(b)(4)(B) of the SUPPORT Act (which was not codified in any provision of the
Social Security Act) provides for an “exception” to the October 1, 2020 effective date of the new
MAT benefit “for state legislation.” Essentially, this provision provides for an extension to the
required start date of the new coverage requirement if the only reason the state cannot come into
compliance by October 1, 2020 is due to lack of state legislation that is needed to meet the
requirement. Not all states will be able to seek this extension, because it depends on the timing
of the state’s first regular legislative session that began after the date of enactment of the
SUPPORT Act (October 24, 2018). If the Secretary of Health and Human Services determines
that state legislation is needed to bring the state plan into compliance with the new coverage
requirement, the Secretary will not consider the state to be out of compliance with the new
coverage requirement solely on the basis of a failure to enact the required state legislation before
the first day of the first calendar quarter beginning after the close of the first regular session of
the state’s legislature that begins after October 24, 2018. If a state’s first regular legislative
session beginning after October 24, 2018 was the calendar year that began on January 1, 2019
and ended on December 31, 2019, the state would not be able to seek this extension because it
would have had only until December 31, 2019 to enact any required legislation, and the first day
of the first calendar quarter that begins after that date is January 1, 2020 – well before October 1,
2020.
If, however, a state’s first regular legislative session beginning after October 24, 2018 does not
end until on or after October 1, 2020, and the Secretary determines that legislation was necessary
to meet the new coverage requirement, but the necessary legislative authorization was not
obtained, the state could seek to delay compliance with the new coverage requirement until the
first day of the first calendar quarter after the legislative session ends. Such a state is expected to
come into compliance with the new coverage requirement by the first day of the first calendar
quarter after the end of the legislative session, unless the exception in section 1905(ee)(2)
applies. If a state has a two-year legislative session, each year of the session shall be considered
to be a separate regular session of the state legislature for purposes of this extension. This means
that a state would not have a longer extension if it has a two-year legislative session; such a state
is treated like a state with a one-year legislative session, and any applicable extension ends on
the first day of the first calendar quarter following the end of the first year of the two-year
session.
CMS will grant an extension based on legislative delay only if a legislative delay is the only
reason that a state cannot meet the requirement, and only when the first regular legislative
session that began after October 24, 2018 ends on or after October 1, 2020, as discussed above.
States should submit requests for the legislative delay extension on or before January 14, 2021 to
the Regional SPA/Waiver mailbox that is currently used for Medicaid SPA submissions. If the
state is participating in the pilot for the new “One CMS Portal,” the request for the legislative
delay extension should be submitted via the portal. The request should include documentation to
support that the state’s first regular legislative session that began after October 24, 2018 did not
end until on or after October 1, 2020, that state legislation is needed to come into compliance
with the new coverage requirement, and that the legislative delay is the only reason the state
cannot come into compliance as of October 1, 2020. States are encouraged to submit a request
for flexibility under section 1135 of the Act with respect to SPA submission and notice timelines,

Page 11 – State Health Official

as discussed below under “SPA Submission Requirements and Opportunity to Request Section
1135 Flexibility With Respect to SPA Submission and Notice Timelines,” at the same time as the
request for the legislative delay extension, in order to help safeguard a SPA effective date of
October 1, 2020 if the state’s request for a legislative delay extension is not granted. States may,
but are not required to, use the following format for their legislative delay extension submission:
_____ [Insert name of state] requests an exception based on the need for legislative authority to
cover the benefit described in section 1905(a)(29) of the Social Security Act, and submits
documentation to support that the state’s first regular legislative session that began after
October 24, 2018 will not end until on or after October 1, 2020. [Describe the
documentation that is attached or that accompanies the request and include information
about the state’s legislative calendar so CMS can determine the state’s compliance date.]
States that are granted an extension due to legislative delay will still need to follow the SPA
submission requirements below and submit a SPA consistent with the extended compliance
deadline.
SPA Submission Requirements and Opportunity to Request Section 1135 Flexibility With
Respect to SPA Submission and Notice Timelines
SPA effective date requirements outlined at 42 C.F.R. 430.20 provide for an effective date
retroactive to the first day of the quarter in which the SPA was submitted. In addition, the public
notice requirements at 42 C.F.R. 447.205 require states to publish notice of proposed changes in
methods and standards for setting payment rates for services before the proposed effective date
of the change. Accordingly, under these rules, states have only until December 31, 2020 to
submit a SPA establishing coverage or payment for the new MAT benefit that would take effect
October 1, 2020. Additionally, any SPA setting payment rates for the new benefit could take
effect only after the state issues public notice of the proposed payment changes. Thus, states
would have had to publish notice of their payment rate changes by September 30, 2020, for
changes to take effect October 1, 2020.
CMS is aware that most states have been unable to submit a SPA for the new MAT benefit that
meets these submission and notice timing requirements because they have had to focus almost
exclusively on responding to the COVID-19 pandemic throughout much of 2020. At the same
time, the opioid crisis has only been exacerbated by the COVID-19 pandemic. During the
COVID-19 public health emergency (PHE), disruptions in treatment have resulted in a
resurgence of relapses and fatal overdoses among individuals with OUD. 35
Consequently, in order to help ensure that beneficiaries can access coverage for the new MAT
benefit effective retroactively to October 1, 2020, CMS is giving states the opportunity to request
that CMS exercise its section 1135 authority to modify the regulatory deadlines associated with
SPA submission and public notice for coverage and payment SPAs for the new MAT benefit
while the COVID-19 PHE is still in effect. 36 CMS strongly recommends that states submit these
35

https://qz.com/1889798/covid-19-is-making-the-opioid-crisis-much-worse/
Section 1135 authority permits the Secretary to temporarily waive or modify certain Medicare, Medicaid, and
Children’s Health Insurance Program (CHIP) requirements during a PHE, in order to ensure, to the maximum extent
feasible, that sufficient health care items and services are available to meet the needs of individuals enrolled in those
programs.

36

Page 12 – State Health Official

requests on or before January 14, 2021. Specifically, if responding to the COVID-19 pandemic
has delayed a state’s ability to submit a coverage or payment SPA for the new MAT benefit or
provide public notice of payment rate changes related to the new MAT benefit under the time
frames set forth at 42 C.F.R. 430.20 and 447.205, the state may request flexibility regarding the
timing of the SPA public notice and submission process for these SPAs, so that it can submit
SPAs adding coverage and payment for the new mandatory MAT benefit at section 1905(a)(29)
of the Act in the first quarter of 2021 that would be effective October 1, 2020. If a state does not
submit a request for section 1135 flexibility as described herein and submits a SPA after
December 31, 2020 to add the new mandatory MAT benefit, then the SPA’s effective date would
be on (or sometime after) January 1, 2021, beneficiaries might not be able to access all available
MAT coverage before that date, and the state would not be in timely compliance with the new
coverage requirement.
CMS will provide states with this flexibility only if they meet the following conditions. First, all
state requests for modification of the deadlines for MAT SPA submission and public notice
under section 1135 must be submitted and approved during the COVID-19 PHE, and all MAT
SPAs must be submitted on or before March 31, 2021. Second, states must solicit and should
consider public comments and comments received through tribal consultation before finalizing
the SPAs that will take effect. States must conduct tribal consultation if required under section
1902(a)(73)(A) before submission of their MAT SPAs, even if CMS approves a modification
under section 1135 of the 42 C.F.R. 447.205 notice timelines. Additionally, CMS strongly
recommends that states conduct any public notice required under 42 C.F.R. 447.205 before
submitting their MAT SPAs, even if CMS approves a modification under section 1135 of the
timeline for that notice. If states have had to put in place interim coverage or rate policies for the
new MAT benefit while preparing their SPAs for submission and finalizing them for approval,
they would be expected to give effect to the rates and coverage policies that are ultimately
approved retroactive to the effective date of October 1, 2020. States seeking these section 1135
flexibilities should submit a letter to Jackie Glaze at Jackie.Glaze@cms.hhs.gov by January 14,
2021. In addition to a statement explaining that the state’s response to the COVID-19 pandemic
has delayed its ability to submit coverage and/or payment SPAs for the new MAT benefit
according to the regulatory SPA submission and notice timelines, the letter should include the
following language (as applicable):
Request for Modifications under Section 1135
Pursuant to section 1135(b)(5) and/or 1135(b)(1)(C) of the Act, the state Medicaid
agency requests modification of SPA submission requirements at 42 C.F.R. 430.20, in
order to submit a SPA implementing section 1905(a)(29) of the Act by March 31, 2021
that would take effect on October 1, 2020.
Pursuant to section 1135(b)(5) and/or 1135(b)(1)(C) of the Act, the state Medicaid
agency requests modification of the public notice time frames set forth at 42 C.F.R.
447.205, in order to obtain an effective date of October 1, 2020 for its SPA implementing
statewide methods and standards for setting payment rates for the benefit described at
section 1905(a)(29) of the Act. The state will issue public notice as soon as possible, and
in no event later than February 28, 2021.

Page 13 – State Health Official

With respect to SPA submissions related to coverage and payment for the new MAT benefit,
states should take the following steps.
States should submit an amendment to their Medicaid state plans (including to Alternative
Benefit Plans, if applicable), no later than December 31, 2020 (or March 31, 2021, if CMS has
approved section 1135 flexibility as discussed above) after having conducted public notice and
tribal consultation, as needed, to cover, under the new mandatory benefit at section 1905(a)(29)
of the Act, all FDA-approved or licensed drugs and biologicals used for MAT to treat OUD, as
well as all forms of the drugs and biologicals approved or licensed by the FDA for MAT to treat
OUD, and associated counseling services and behavioral therapies. States should submit their
SPAs to the Regional SPA/Waiver mailbox that is currently used for other Medicaid SPA
submissions. If a state is participating in the pilot for the new “One CMS Portal,” the SPA
should be submitted via the portal.
States that already use existing Medicaid authorities to cover items and services that will now be
covered under the new mandatory MAT benefit, including FDA-approved or licensed drugs and
biologicals used for MAT to treat OUD, and associated counseling services and behavioral
therapies, are expected to submit a SPA to move their coverage of these items and services to a
new page in their Medicaid state plans for the new mandatory benefit at section 1905(a)(29) of
the Act.
In addition to submitting SPAs to add the mandatory MAT benefit to the state plan, states will
need to propose associated changes to the payment section of the state plan. States will need to
submit a new Attachment 4.19-B page for the mandatory benefit at section 1905(a)(29) that
describes the rate-setting methodology used to pay for the services covered under the mandatory
MAT benefit. The rate-setting methodology for the new MAT benefit must be consistent with
section 1902(a)(30)(A) of the Act, which requires Medicaid payments to be “consistent with
efficiency, economy, and quality of care” and to be “sufficient to enlist enough providers so that
care and services are available under the plan at least to the extent that such care and services are
available to the general population in the geographic area.” States may include all medical
service costs associated with furnishing the MAT benefit services to Medicaid beneficiaries
(such as salaries, fringe benefits, supplies, and equipment) in their rate-setting methodology for
the new MAT benefit, and the methodology must be a comprehensive description within the
state plan consistent with 42 C.F.R. 430.10. As states have a variety of options to choose from in
how they pay for MAT services, CMS is available to provide assistance to states as they develop
SPA proposals. We encourage states to reach out to their state lead in the Medicaid and CHIP
Operations Group for technical assistance.
As with any SPA submission, CMS expects states to comply with all SPA requirements that are
not waived or modified, including those found in 42 C.F.R. 440.200, et seq., and to provide
information on the source of the non-federal share of the service payments and information on
the rate-setting methodology. Specific guidance related to SPA submission procedures may be
found on the Medicaid.gov web page.

Page 14 – State Health Official

MAT Drug Coverage and Section 1927 Manufacturer Rebates
CMS interprets section 1905(ee)(1) of the SUPPORT Act to require that states include as part of
the new mandatory benefit all forms of drugs and biologicals that the FDA has approved or
licensed for MAT to treat OUD. More specifically, under the new mandatory MAT benefit,
states are required to cover such FDA approved or licensed drugs and biologicals used for
indications for MAT to treat OUD.
Statutory amendments were made to the original language at sections 1905(a)(29) and 1905(ee)
by Section 2601 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Pub. L.
No. 116-159) to specify that the rebate requirements in section 1927 shall apply to any MAT
drugs or biologicals described under the mandatory benefit at section 1905(ee)(1)(A), that are
furnished as medical assistance under sections 1905(a)(29) and section 1902(a)(10)(A), and are
covered outpatient drugs, as that term is defined at section 1927(k)(2). In determining whether
such a MAT drug or biological satisfies the definition of a covered outpatient drug, such MAT
drugs or biologicals are deemed prescribed drugs for such purposes. More specifically, these
amendments ensure that MAT drugs and biologicals can be included in the Medicaid Drug
Rebate Program (MDRP). Additionally, for MAT drugs or biologicals that are also covered
outpatient drugs, the amendments also ensure a state’s ability to seek section 1927 rebates and
apply drug utilization management mechanisms (such as preferred drug lists and prior approval),
and establish a manufacturer’s obligation to pay appropriate rebates and comply with all
applicable drug product and drug pricing reporting and payment of rebates. The change in law is
effective as if included in the enactment of the SUPPORT Act, which was October 24, 2018.
CMS expects that most manufacturers of MAT drugs and biologicals currently have in effect a
rebate agreement with the Secretary and pay rebates to states for all drugs and biologicals that
meet the definition of covered outpatient drug (COD) in section 1927(k) of the Act, and if not,
that manufacturers of these drugs and biologicals will likely enter into a rebate agreement with
the Secretary and pay rebates to states. Should an FDA-approved MAT drug or biological for
OUD not meet the definition of a covered outpatient drug, or if the drug is a covered outpatient
drug, but the manufacturer does not have a rebate agreement in effect with the Secretary, the
state would still be required to cover the drug or biological under the MAT mandatory benefit,
and the drug or biological would be eligible for FFP, but not rebates. States could subject MAT
drugs or biologicals that are not covered outpatient drugs to prior approval or other utilization
management mechanisms under 42 C.F.R. 440.230 as described below, including in order to
prioritize coverage of those drugs that are covered outpatient drugs, but the state still must
provide coverage for MAT drugs that are not covered outpatient drugs if they are medically
indicated for the beneficiary, consistent with 42 C.F.R. 440.230(b).
State Use of Utilization Management Mechanisms
As a reminder, states may use utilization management controls to promote the efficient delivery
of care and to control costs. 37 States can use the Section 1927 utilization management
mechanisms for MAT drugs used for OUD that are covered outpatient drugs, such as
37

Medicaid and CHIP Payment and Access Commission’s (MACPAC) October 2019, Report to Congress:
Utilization Management of Medication-Assisted Treatment in Medicaid, https://www.macpac.gov/wpcontent/uploads/2019/10/Report-to-Congress-Utilization-Management-of-Medication-Assisted-Treatment-inMedicaid.pdf

Page 15 – State Health Official

encouraging the use of generic products, creating a preferred drug list, or choosing to implement
prior authorization to manage drug classes that may require additional monitoring.
For MAT drugs that are covered outside of a rebate agreement, or would be covered outpatient
drugs, except that they are subject to the limiting definition at section 1927(k)(3) (e.g. those that
are paid as part of a bundle), states may use the utilization management mechanisms authorized
under 42 C.F.R. 440.230. In these cases, states may propose limits on the amount, duration, and
scope of these drugs under the MAT benefit, including to encourage the use of the most costeffective MAT drugs and biologicals.
Support to States for Increasing SUD Treatment Options
Well-supported scientific evidence demonstrates that treatment for substance use disorders –
including inpatient, residential, and outpatient treatment – is cost-effective compared with no
treatment. 38 Existing Medicaid authorities, as well as new opportunities afforded by the
SUPPORT Act, are available to help states expand their SUD service continuum, which can
include MAT.
Section 1115 demonstration projects – In November 2017, CMS announced a section 1115
initiative that affords states the opportunity to receive federal financial participation (FFP) for
expenditures on the continuum of services to treat SUD, including expenditures on treatment
while Medicaid enrollees are residing in residential treatment facilities that are IMDs. Such
expenditures can generally not be federally matched under Medicaid due to the IMD exclusion.
As part of this initiative, states may develop innovative approaches to inpatient and residential
care for individuals with SUDs that are expected to supplement and coordinate with communitybased care to provide a robust continuum of care in the state. Participating states are required to
ensure residential settings included in these demonstrations are either offering beneficiaries
access to MAT on-site or facilitating beneficiaries’ access to MAT off-site. 39
Section 1003 of the SUPPORT Act – Section 1003 requires the Secretary to conduct a
demonstration project to increase Medicaid SUD provider capacity. In 2019, CMS awarded
planning grants to 15 states to conduct an assessment of SUD treatment and recovery needs of
the state. The planning grants may also support activities to recruit, train, and provide technical
assistance for providers; to improve reimbursement; and to expand the number or treatment
capacity of Medicaid providers. Up to five of the states that received planning grants will be
selected to implement demonstrations and receive enhanced federal reimbursement for increases
in Medicaid SUD treatment and recovery services expenditures. For more information on this
demonstration project, and the 15 states that were awarded planning grants, see the Medicaid.gov
web page. 40
Section 1006(a) of the SUPPORT Act – Section 1006(a) of the SUPPORT Act permits CMS to
extend, at state request, the period of 90% federal match from eight to 10 fiscal year quarters for
38

Office of the Surgeon General, Facing Addiction in America: The Surgeon General’s Report on Alcohol, Drugs,
and Health. Washington, DC: HHS, November 2016. Chapter 4, Early Intervention, Treatment, and Management
of Substance Use Disorders. https://addiction.surgeongeneral.gov/sites/default/files/surgeon-generals-report.pdf.
39
SMDL # 17-003, Re: Strategies to Address the Opioid Epidemic, November 1, 2017,
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf.
40
https://www.medicaid.gov/medicaid/benefits/bhs/support-act-provider-capacity-demos/index.html

Page 16 – State Health Official

health home services provided to SUD-eligible individuals under a SUD-focused Medicaid
health home SPA approved on or after October 1, 2018. The Medicaid health home state plan
option (authorized under section 1945 of the Act) promotes coordination of primary and acute
physical and behavioral health services and long-term services and supports. Specific guidance
related to the health home Medicaid state plan option, including guidance on health home
services, health home providers, state reporting, and developing payment methodologies, can be
found on the Medicaid.gov web page. 41 Information on section 1006(a) of the SUPPORT Act is
also available in the policy guidance tab on the Medicaid.gov web page. 42
Section 7181 of the SUPPORT Act – Section 7181 of the SUPPORT Act reauthorized and
modified the “State and Tribal Response to the Opioid Crisis” grants established under section
1003 of the 21st Century Cures Act. Section 7181 requires the grants to be awarded to Indian
tribes in addition to states and territories. This provision also expands the types of activities that
grants may support to include the establishment of prescription drug monitoring programs and
training for health care practitioners in preventing diversion of controlled substances. It also
emphasizes flexibility with use of funds by permitting resources to be directed “in accordance
with local needs related to substance use disorders.” 43
Section 7181 authorizes $500 million for each of Fiscal Years 2019-2021, which would remain
available until expended. It authorizes a set-aside of up to 15% for states with the highest ageadjusted rate of drug overdose death based on the ordinal ranking of states according to the
Centers for Disease Control and Prevention (CDC) 44. SAMHSA will provide state agencies and
Indian tribes with technical assistance on grant application and submission procedures, award
management activities, and enhancing outreach and direct support to rural and underserved
communities and providers in addressing the opioid crisis.
Telehealth – HHS developed materials to help clarify how clinicians can use telemedicine as a
tool to expand buprenorphine-based MAT for OUD treatment under current DEA regulations.
This information includes a clinical practice example that is consistent with applicable DEA and
HHS administered authorities. It is hoped that the materials help expand providers’ ability to
prescribe MAT to patients, including remote patients under certain circumstances. This
information can be found on the HHS.gov web page. 45
Telehealth could be especially helpful in supporting access to buprenorphine in rural areas,
where there may be a smaller number of waivered providers able to prescribe buprenorphine for
the treatment of OUD in settings other than federally regulated opioid treatment programs. 46
41

https://www.medicaid.gov/medicaid/ltss/health-homes/index.html.
CMCS Informational Bulletin, Guidance for States on the Availability of an Extension of the Enhanced Federal
Medical Assistance Percentage (FMAP) Period for Certain Medicaid Health Homes for Individuals with Substance
Use Disorders (SUD), May 7, 2019, https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib050719.pdf.
43
https://www.govinfo.gov/content/pkg/PLAW-115publ271/html/PLAW-115publ271.htm
44
https://www.cdc.gov/drugoverdose/data/statedeaths.html
45
https://www.hhs.gov/opioids/sites/default/files/2018-09/hhs-telemedicine-hhs-statement-final-508compliant.pdf.
46
U.S. Department of Health and Human Services. Telemedicine and Prescribing Buprenorphine for the Treatment
of Opioid Use Disorder. DHHS web site. September 2018. https://www.hhs.gov/blog/2018/09/18/usingtelemedicine-combat-opioid-epidemic.html.
42

Page 17 – State Health Official

CMS also released a State Medicaid Director Letter (SMDL) in June 2018, “Leveraging
Medicaid Technology to Address the Opioid Crisis,” 47 that includes a section on how states can
leverage telehealth technologies to improve access to SUD treatment. This SMDL also discusses
the potential availability of enhanced federal funding to support telehealth-enabling technologies.
Additionally, consistent with section 1009(b)(1) of the SUPPORT Act, CMS issued guidance on
federal Medicaid reimbursement for services to treat SUD furnished via telehealth, including in
School-Based Health Centers. 48 Services discussed in this guidance include assessment, MAT,
counseling, medication management, and medication adherence with prescribed medication
regimes.
Conclusion
MAT is an effective, comprehensive, and evidence-based treatment that is integral to addressing
the nation’s opioid crisis. Section 1006(b) of the SUPPORT Act amended the Social Security
Act to require states to cover MAT for all eligible to enroll in the state plan or waiver of state
plan. The new mandatory MAT benefit includes all FDA-approved drugs and licensed
biologicals used for MAT to treat OUD, as well as associated counseling and behavioral
therapies. CMS interprets the statute to require coverage of all forms of drugs and biologicals
approved or licensed by the FDA for use as MAT to treat OUD. CMS is available to provide
technical assistance and looks forward to working with states to ensure Medicaid beneficiaries
with OUD receive the services they need. If you have any questions, please contact Kirsten
Jensen, Director of the Division of Benefits and Coverage, at Kirsten.Jensen@cms.hhs.gov.

Sincerely,
/s/
Anne Marie Costello
Acting Deputy Administrator and Director
cc:

47

State Mental Health Directors
State Substance Use Directors
State Opioid Treatment Authorities
State Budget Officers
State Pharmacy Directors
National Association of Medicaid Directors
National Association of State Mental Health Program Directors
National Association of State Alcohol and Drug Abuse Directors
Association of State and Territorial Health Officials
National Association of State Budget Officers
National Conference of State Legislatures

https://www.medicaid.gov/federal-policy-guidance/downloads/smd18006.pdf.
CMCS Informational Bulletin, April 2, 2020. Rural Health Care and Medicaid Telehealth Flexibilities, and
Guidance Regarding Section 1009 of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and
Treatment (SUPPORT) for Patients and Communities Act (Pub. L. 115-271), entitled Medicaid Substance Use
Disorder Treatment via Telehealth. https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib040220.pdf
48

Page 18 – State Health Official

Disclaimer Language: The contents of this document do not have the force and effect of law and
are not meant to bind the public in any way, unless specifically incorporated into a contract.
This document is intended only to provide clarity to the public regarding existing requirements
under the law.

